Citation Nr: 0020818	
Decision Date: 08/09/00    Archive Date: 08/17/00

DOCKET NO.  99-05 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  The propriety of the initial 20 percent evaluation 
assigned for the veteran's service-connected retrolisthesis, 
L5 on S1 and loss of disc height L4-S1 level (low back 
disability).

2.  The propriety of the initial noncompensable evaluation 
assigned for the veteran's tinnitus, prior to June 10, 1999.

3.  The propriety of the current 10 percent evaluation for 
the veteran's service-connected tinnitus.

4.  Entitlement to service connection for temporomandibular 
joint syndrome.

5.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1993 to 
April 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) following a February 1998 decision of the Buffalo, 
New York, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, among other things, denied the veteran's 
claims for service connection for temporomandibular joint 
syndrome, headaches, tinea cruris, and hypertension.  Claims 
of service connection for a low back disorder and tinnitus 
were granted.  The low back disorder was evaluated as 20 
percent disabling, effective from April 29, 1997, and 
tinnitus was evaluated as non-compensably disabling, 
effective from April 28, 1997.  In February 1999, the RO 
granted service connection for headaches.  In October 1999, 
the RO granted a higher (10 percent) evaluation for tinnitus, 
effective from June 10, 1999.  In March 2000, the RO re-
characterized the veteran's claim of service connection for 
tinea cruris as a claim of service connection for herpes 
simplex and granted service connection for herpes simplex.  
In March 2000, the RO, without explanation, changed the 
effective date for the zero percent evaluation from tinnitus 
from April 28, 1997, to April 29, 1997.  

Because the veteran has disagreed with the initial ratings 
assigned for his service-connected disabilities, the Board 
has recharacterized the issues as involving the propriety of 
the initial evaluations assigned.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  In addition, in light of the 
foregoing, the issues on appeal are identified as stated on 
the cover page of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The service-connected low back disorder is manifested by 
pain that is objectively confirmed by low back tenderness to 
percussion and neurologic signs, with severe loss in lumbar 
spine range of motion.

3.  Neither the former criteria for evaluating diseases of 
the ear and other sense organs, in effect when the veteran 
filed his claim for a higher rating, nor the revised 
criteria, which became effective June 10, 1999, is more 
favorable.

4.  The medical evidence and the veteran's assertions suggest 
that, since April 1997, the veteran's tinnitus, which has 
been shown to be related to acoustic trauma, has been 
manifested by chronic and recurrent symptomatology.

5.  There veteran's claim for service connection for 
temporomandibular joint syndrome is plausible.

6.  No competent medical evidence has been submitted to show 
or presume that any current hypertension is attributable to 
military service. 


CONCLUSIONS OF LAW

1.  The criteria for an initial 40 percent evaluation for low 
back disability have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.102, 3.321, 4.7, 4.20, 4.40, 
4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5293 (1999).

2.  The criteria for an initial 10 percent evaluation for 
tinnitus, from April 29, 1997, to June 10, 1999, have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.321, 4.7, 4.87, Diagnostic Code 6260 (1998).

3.  The criteria for a current evaluation in excess of 10 
percent for tinnitus have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.87, Diagnostic Code 6260 
(1998,); 38 C.F.R. §§ 3.321, 4.87, Diagnostic Code 6260 
(1999).

4.  The claim of entitlement to service connection for 
temporomandibular joint syndrome is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

5.  The claim of service connection for hypertension is not 
well grounded.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Higher Evaluation Claims

The veteran and his representative contend that the veteran's 
service-connected low back disorder is manifested by 
increased symptomatology, including pain and decreased range 
of motion that interfere with his ability to function.  
Similarly, they contend that the veteran's service-connected 
tinnitus is manifested by chronic ringing in the veteran's 
ear and thus warrants a higher evaluation.

Background

Service medical records show the veteran's complaints and/or 
treatment for low back pain with occasional pain and/or 
numbness radiating into the right buttock and right leg 
starting in April 1996.  The records showed that the veteran 
injured his back on at least two occasions in April 1996 - 
one time playing football and one time pulling shore power 
lines.  The diagnoses included muscle strain, chronic low 
back pain, and sciatica.  Some of the records reported right 
leg weakness.  See service medical records dated from April 
1996 to January 1997.  A November 1997 magnetic resonance 
imaging evaluation (MRI) reveals degenerative changes at L4-
L5, disc bulges at L4-L5 and L5-S1, and mild desiccation of 
the disc at L4-L5 with slight decrease in disc space height, 
but no thecal sac or nerve root involvement.  A December 1996 
letter from Thomas G. Rodenhouse, M.D., reported the veteran 
complained of severe lumbosacral spine pain following his 
lifting of a heavy cable in April 1996.  On examination, 
there was hypesthesia in the L5 dermatome and straight leg 
raising was minimally positive.  Specifically, straight leg 
raising on the left produced right-sided discomfort at 60 
degrees.  The examiner opined that he did not agree what the 
veteran's MRI showed and diagnosed "neuronal" (sic) (nerve) 
compression.  The January 1997 medical evaluation board (MEB) 
examination disclosed back motion to be within normal limits 
and no tenderness to palpation.  However, straight leg 
raising produced buttock pain at 10 degrees on the right and 
50 degrees on the left.  The diagnoses were mechanical low 
back pain and right sciatica.  In a January 1997 
chronological record of medical care an examiner opined that, 
despite the findings of the MRI, movement of the lumbar spine 
compressed the L4-L5 nerve root.

With respect to the veteran's tinnitus, as noted by the RO in 
the February 1998 rating action that established service 
connection, the veteran was seen during service for 
complaints of this disability.  In addition, in several 
statements and during VA examination, the veteran provided a 
history of having in-service acoustic trauma, and in his 
January 1999 Substantive Appeal, he argued that a compensable 
evaluation was warranted, including on an extraschedular 
basis, because the disability was "severe and constant."

VA treatment records, dated from August 1996 to June 1999, 
were obtained by the RO.  As to the low back disorder, the 
records show the veteran's complaints and/or treatment for 
low back pain with occasional pain and/or numbness radiating 
into the right buttock and right leg.  The diagnoses included 
degenerative disc disease, sciatica at L4-L5 and L5-S1, and a 
disc herniation at L5.  See VA treatment records dated in 
August 1997 to October 1997, April 1998, February 1999 to 
April 1999, and June 1999. 

As to tinnitus, treatment records, dated in August 1997 and 
February 1999, record the veteran's complaints of ringing in 
his ears diagnosed as tinnitus.

In September 1997, at the VA joints examination (plus 
addendum), the veteran reported that he was discharged from 
the Navy because of a herniated nucleus pulposus at L5-S1 
with symptoms to the right lower extremity caused by lifting 
heavy power cables aboard a ship.  Since that time, he had 
had pain that radiated from the low back to the right 
buttock, down the right thigh, and into the right foot.  He 
also reported an area of numbness in the lateral right 
buttock, thigh, and calf. 

On examination, the lumbosacral spine had no postural 
abnormalities or fixed deformity.  Palpation along the 
spinous processes in the lumbar region revealed no tenderness 
or swelling.  However, the right para-spinal side was 
slightly tender to deep palpation and the right sacroiliac 
joint was "exquisitely tender" to palpation.  Lumbosacral 
spine range of motion studies revealed forward flexion to 30 
degrees "before the [veteran] must stop secondary to both 
pain in the lumbosacral region, as well as radiating symptoms 
down the right leg," backward extension to 15 degrees, left 
lateral flexion to 35 degrees "with some discomfort[,]" 
right lateral flexion to 15 degrees that "gives [the 
veteran] a lot of discomfort[,]" rotation to the left "is 
painful and is limited to 25 degrees[,]" and rotation to the 
right "gives [the veteran] less discomfort and he can rotate 
to 45 degrees."  There was "a straight leg raise positive 
sign with right straight leg raising in the seated position.  
This is exacerbated by dorsiflexion of the right foot.  Both 
maneuvers cause[d] pain shooting down the leg into the 
foot."  The veteran also had "a positive straight leg raise 
on the right in lying position, when the leg is raised to 
only 20 degrees.  On the left, he has no straight leg raise 
elicited."  Sensory examination was within normal limits 
except for a minor decreased sensation in the S1 distribution 
in the right lower extremity to pin prick.  It was also 
reported that the left anterior superior iliac spine was 
higher than the right by approximately 2 centimeters.  X-rays 
reveal mild retrolisthesis of L5 on S1 and loss of disc 
height at the L4-L5.  The examiner opined that

[a]ny weakened motion, incoordination or 
fatigability is noted in the examination, 
but these factors cannot be further 
quantified in terms of additional loss of 
range of motion without prolonged, 
provocative testing.  With flare-ups, it 
is likely range of motion would be 
further restricted, but it is not 
possible to accurately estimate the 
additional loss of range of motion 
without examining the patient at that 
time.

The diagnoses were L5-S1 herniated nucleus pulposus by 
history, S1 radiculopathy by examination, with right-sided 
lower extremity pain and numbness, and right sacroiliac 
derangement. 

At the veteran's November 1997 VA disease of the ear 
examination, the veteran reported that he had worked as an 
engineer while in the Navy.  Currently, the veteran reported 
"occasional bilateral tinnitus" as well as "[t]here [being 
a] constant noise."  The veteran reported that he noticed 
the noise mainly when it was quiet or he was going to bed.  
The diagnosis was bilateral tinnitus.  The examiner opined 
that the tinnitus was "was minimal and does not appear to be 
disabling to the [veteran]."

At the veteran's November 1997 VA audiological examination, 
the veteran complained of difficulty with "ringing 
periodically that occurred every three days and lasted up to 
an hour in either ear."  The ringing was described as soft 
and high pitched.  The veteran complained that it interfered 
with concentration while trying to study.  Examination 
disclosed normal hearing bilaterally.

Interestingly, examination at the veteran's September 1998 VA 
hypertension examination disclosed no spinal tenderness.  
Moreover, at that time the veteran denied "CVA" tenderness 
and sensory examination revealed intact light touch and 
pinprick.  Similarly, at a VA neurological examination in 
September 1998, while strength examination of the right lower 
extremity was limited due to pain, sensory examination showed 
normal pinprick in the upper and lower extremities.

At the veteran's August 1999 VA audiological examination, the 
veteran reported that, while in military service, he not only 
worked in an engine room aboard ship for almost four years, 
but his bunk was next to the engine room.  He next complained 
that the tinnitus had become more pronounced recently.  He 
described the tinnitus as a high-pitched medium intensity 
sound, which could vary in intensity.  He also reported that 
it was loud and distracting.  Lastly, he reported that he 
used a fan to mask the noise.  Audiological testing revealed 
normal hearing bilaterally.

The veteran appeared for VA disease of the ear examination in 
September 1999.  At that time, he reported the history of his 
tinnitus as outlined above.  Next, he stated that the 
tinnitus was "more or less constant," was non-pulsatile in 
nature, was not significantly different from ear-to-ear, and 
over the last six to seven months had progressively worsened.  
Next, the veteran reported that he compensated for this 
ongoing noise by supplying some form of light noise to drown 
it out.  It was also noted that audiometric evaluation in 
September 1999 revealed normal hearing bilaterally and speech 
discrimination scores of 100 percent bilaterally.  The 
diagnosis was tinnitus, which the examiner attributed to 
acoustic trauma.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings that is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (1999).  When an unlisted condition is encountered, it 
will be permissible to rate under a closely related disease 
or injury in which not only the functions affected, but the 
anatomical location and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (1999).  

Before proceeding with its analysis of the veteran's claim, 
the Board finds that some discussion of the Fenderson case is 
warranted.  In that case, the United States Court of Veterans 
Appeals (now known as United States Court of Appeals for 
Veterans Claims) (Court), emphasized the distinction between 
a new claim for an increased evaluation of a service-
connected disability and a case in which the veteran 
expresses dissatisfaction with the assignment of an initial 
disability evaluation where the disability in question has 
just been recognized as service-connected.  In the former 
case, the Court held in Francisco v. Brown, 7 Vet. App. 55, 
58 (1994), that the current level of disability is of primary 
importance when assessing an increased rating claim.  In the 
latter case, however, where, as here, the veteran has 
expressed dissatisfaction with the assignment of an initial 
rating, the Francisco rule does not apply; rather, the VA 
must assess the level of disability from the date of initial 
application for service connection and determine whether the 
level of disability warrants the assignment of different 
disability ratings at different times over the life of the 
claim - a practice known as "staged rating."  In view of 
the Board's action, as explained below, a remand to consider 
"staged rating" is unnecessary.

When evaluating loss in range of motion, consideration is 
given to the degree of functional loss caused by pain such as 
has been repeatedly complained of by the veteran.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995) (evaluation of musculoskeletal 
disorders rated on the basis of limitation of motion requires 
consideration of functional losses due to pain).  In DeLuca 
v. Brown, the Court explained that, when the pertinent 
diagnostic criteria provide for a rating on the basis of loss 
of range of motion, determinations regarding functional 
losses are to be "'portray[ed]' (§ 4.40) in terms of the 
degree of additional range-of-motion loss due to pain on use 
or during flare-ups."  Id.

A.  Low Back Disorder

Historically, the veteran's service-connected low back 
disorder was evaluated as 20 percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (intervertebral disc 
syndrome).  See RO decision entered in February 1998.  
Therefore, the veteran will only be entitled to a higher 
evaluation under potentially applicable Diagnostic Codes if 
he has a fracture with cord involvement requiring long leg 
braces or being bedridden (100 percent) or a fracture of the 
vertebra without cord involvement but leading to abnormal 
mobility requiring a neck brace (60 percent) (Diagnostic Code 
5285); complete ankylosis of the spine at an unfavorable 
angle (100 percent) or complete ankylosis of the spine at a 
favorable angle (60 percent) (Diagnostic Code 5286); 
ankylosis of the lumbar spine at a favorable angle (40 
percent) or ankylosis of the lumbar spine at an unfavorable 
angle (50 percent) (Diagnostic Code 5289); severe limitation 
in the range of motion of the lumbar spine (40 percent) 
(Diagnostic Code 5292); problems compatible with 
intervertebral disc syndrome with "severe" symptoms 
(defined as recurring attacks with only intermittent relief) 
(40 percent), or problems compatible with intervertebral disc 
syndrome with pronounced symptoms (60 percent) (Diagnostic 
Code 5293); or lumbosacral strain with listing of the whole 
spine to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion (40 percent) (Diagnostic 
Code 5295).  38 C.F.R. § 4.71a (1999).

As for whether an increased rating may be assigned under 
Diagnostic Code 5293, the Board finds that the evidence shows 
problems tantamount to severe intervertebral disc syndrome.  
38 C.F.R. § 4.7.  The veteran has complained of having 
chronic low back pain.  He has also complained of pain and 
numbness radiating into his right buttock and right lower 
extremity.  In addition, the VA joints examiner in September 
1997 found low back tenderness to percussion, straight leg 
raising positive, and reported that the veteran experienced 
sensory deficits.  Additionally, loss in the range of motion 
of his back at the September 1997 VA examination is such that 
it may be described as "severe" when taking into account 
the additional functional loss caused by pain.  Furthermore, 
the Board notes that the VA treatment records reported 
degenerative disc disease and pain radiating into the right 
buttock and lower right extremity.  Moreover, MRI reveals 
bulging discs at L4-L5 and L5-S1 and degenerative disc 
disease.  However, the September 1998 hypertension and 
neurological examiners reported that the veteran did not have 
spinal tenderness and/or sensory examination revealed intact 
light touch and/or pinprick in the lower extremities.  
Therefore, the Board finds that the evidence is at least in 
relative equipoise as to whether a higher evaluation under 
Diagnostic Code 5293 is warranted.  Under such circumstances, 
the Board concludes that, when taking into account 
limitations due to pain and other factors as identified in 
38 C.F.R. §§ 4.40, 4.45 (1999), such as the veteran's pain 
being objectively confirmed and certain neurologic deficits 
being clearly noted, and granting the veteran the benefit of 
any doubt in this matter, the veteran's functional losses 
suggest difficulties that more nearly approximate the 
criteria contemplated for a higher (40 percent) evaluation 
for intervertebral disc syndrome.  38 U.S.C.A. § 5107; 
38 C.F.R. §§ 3.102, 4.20, 4.7, Diagnostic Code 5293 (1999); 
VAOPGCPREC 36-97 (Dec. 12, 1997); DeLuca v. Brown, 
8 Vet. App. 202 (1995).  A higher evaluation is therefore 
warranted.

However, an evaluation greater than 40 percent is not 
warranted under Diagnostic Code 5293 because the record on 
appeal does not establish that the veteran's service-
connected low back disorder results in attacks of disc 
syndrome that are "pronounced" (i.e. persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief).  38 C.F.R. § 4.71a.  The veteran 
has complained of chronic pain with radiation and the veteran 
has been observed with low back tenderness to percussion, 
straight leg raising being positive, sensory deficits, and 
loss in the range of motion that may be described as 
"severe."  See September 1997 VA joints examination.  
However, the September 1998 VA hypertension examiner reported 
that the veteran had no spinal tenderness and sensory 
examination revealed intact light touch and pinprick.  
Similarly, the September 1998 VA neurological examiner 
reported that sensory examination showed normal pinprick in 
the upper and lower extremities.  Therefore, the adverse 
symptomatology does not appear to be "persistent" as 
contemplated by the pertinent criteria.  To warrant a 60 
percent rating, the symptoms (recurring attacks of disc 
syndrome) must be so persistent as to result in little 
intermittent relief.  In the veteran's case, it is the 
neurological impairment that is experienced intermittently, 
not relief therefrom.  In short, taking into account the 
complaints of chronic pain, the adverse symptomatology 
reported in VA treatment records, and the findings of the 
September 1997 VA joints examiner as well as the September 
1998 VA hypertension and neurological examinations, attacks 
of disc syndrome do not equate to disability of the type 
contemplated by the criteria for a 60 percent rating--
persistent symptoms with only little intermittent relief.

Whether evaluating the veteran's disability under Diagnostic 
Codes 5285, 5286, 5289, 5292, or 5295, a higher evaluation is 
not warranted.  Initially, the Board notes that the maximum 
schedular award assignable under Diagnostic Code 5292 and 
Diagnostic Code 5295 is 40 percent.  By this decision, the 
Board has found the veteran to be entitled to a 40 percent 
disability rating under Diagnostic Code 5293.  Therefore, no 
greater benefit can flow to the veteran under the foregoing 
Diagnostic Codes, each of which contemplates limitation of 
motion.  38 C.F.R. § 4.14 (1999).

The Board next looks at the question of whether the veteran 
is entitled to a separate disability rating because his 
service-connected low back disorder affects two distinct 
areas of the spine for which the schedular criteria provides 
separate disability ratings.  See 38 C.F.R. § 4.71, 
Diagnostic Codes 5291, 5292 (1999).  The September 1997 VA 
joints examiner reported that the veteran experienced 
problems with his lumbar spine and sacroiliac.  Moreover, the 
x-rays taken at the September 1997 VA examination show 
problems at L5-S1.  However, nothing in the record indicates 
that the veteran has limitation of motion affecting more than 
a single segment extending beyond a single vertebra of the 
adjacent segment.  Consequently, given the range of motion 
studies, the x-ray and MRI reports that strongly suggest that 
problems causing limitation of motion exist in the lumbar 
area vice the sacral area, the Board finds that a separate 
rating is not warranted on the basis of limitation of motion 
affecting multiple segments.

Turning next to the appropriateness of rating the veteran's 
service-connected low back disorder under Diagnostic Code 
5285, the Board notes that, the veteran's claims file does 
not contain x-ray evidence of a deformity of a vertebral 
body.  Furthermore, the veteran's service-connected low back 
disorder does not contemplate neck involvement or involvement 
to the extent contemplated by a 100 percent rating under 
Diagnostic Code 5285, such as cord involvement requiring long 
leg braces.  Moreover, no special bracing has been required.  
Consequently, a higher evaluation is not warranted for the 
veteran's service-connected low back disorder under 
Diagnostic Code 5285.

Similarly, the Board notes that the veteran's claims file 
does not contain a diagnosis of ankylosis of the lumbar 
spine.  (Ankylosis is defined as immobility and consolidation 
of a joint due to disease, injury, or surgical procedure.  
See Lewis v. Derwinski, 3 Vet. App. 259 (1992).)  In the 
absence of ankylosis, the Board may not evaluate his service-
connected low back disorder as ankylosis under either 
Diagnostic Code 5286 or 5289.  Spencer v. West, 13 Vet. 
App. 376, 382 (2000); Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).  Consequently, a higher evaluation is not warranted 
for the veteran's service-connected low back disorder under 
either Diagnostic Code 5286 or 5289.

Finally, while it might be argued that the Board's analysis 
should include consideration of whether separate ratings are 
warranted for limitation of motion, disc syndrome, and 
lumbosacral strain, it should be pointed out that each of the 
foregoing Diagnostic Codes by which a low back disorder is 
ratable contemplates limitation of motion.  See VAOPGCPREC 
36-97 (Dec. 12, 1997).  Therefore, assigning separate ratings 
on the basis of both limitation of motion and other symptoms, 
such as that set forth in Diagnostic Code 5292 or 5295, would 
be inappropriate.  Id; 38 C.F.R. § 4.14 (1999).  

B.  Tinnitus

Historically, the veteran's service-connected tinnitus was 
evaluated as zero percent disabling, from April 29, 1997, to 
June 10, 1999, under 38 C.F.R. § 4.87, Diagnostic Code 6260 
(1998) (tinnitus) and evaluated as ten percent disabling, 
from June 10, 1999, under 38 C.F.R. § 4.87, Diagnostic Code 
6260 (1999) (tinnitus).  See RO decisions entered in February 
1998, October 1999, and March 2000.

Before specifically addressing the question of entitlement to 
a higher evaluation for tinnitus, it should be pointed out 
that the schedular criteria for evaluating diseases of the 
ear and other sense organs, to include tinnitus changed 
during the pendency of the veteran's appeal to the Board.  
See 64 Fed. Reg. 25210 (May 11, 1999) (effective June 10, 
1999).  Therefore, adjudication of a claim for a higher 
evaluation must now include consideration of both the old and 
the new criteria.  Karnas v. Derwinski, 1 Vet. App. 308, 
(1991).  This rule of adjudication requires that the criteria 
most favorable to the veteran's claim be used.  Id.  However, 
the effective date of an award based on the new criteria may 
not be any earlier than the effective date of the change in 
the schedular criteria; in this case June 10, 1999.  
VAOPGCPREC 3-2000 (April 10, 2000).

Under the new schedular criteria, a 10 percent rating is 
warranted for tinnitus that is recurrent.  38 C.F.R. § 4.87, 
Diagnostic Code 6260 (1999).  The criteria in effect prior to 
that listed above provided for a 10 percent rating when the 
tinnitus was persistent as a symptom of head injury, 
concussion, or acoustic trauma.  38 C.F.R. § 4.87, Diagnostic 
Code 6260 (1998).  Although the RO has not, to date, 
considered the veteran's claim under both the former and 
revised applicable schedular criteria, in light of the 
foregoing decision, in which the Board has reached a 
favorable disposition in the current appeal (the assignment 
of a 10 percent rating for the veteran's tinnitus, the 
maximum allowable under either the former or revised criteria 
in the Rating Schedule), the Board finds that the veteran is 
not prejudiced by the application of the revised criteria in 
the first instance without first remanding the matter to the 
RO.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The evidence shows that the veteran's tinnitus is related to 
acoustic trauma, and in his statements, the veteran reports 
that the disability is severe and constant.  The November 
1997 VA examination report reflects that, although the 
examiner described the disability as apparently not disabling 
to the veteran, he acknowledged the veteran's complaint that 
the disability was productive of "constant noise."  
Moreover, the August and September 1999 VA examination 
reports indicate that the disability was productive of 
chronic and recurrent symptomatology.  As such, the veteran's 
tinnitus warrants a 10 percent evaluation under the former 
criteria since the effective date of service connection.  

C.  Staged rating

Inasmuch as the 40 percent and 10 percent evaluations 
represent the greatest degree of impairment since the date of 
the grant of service connection, "staged rating" is 
unnecessary.  See Fenderson, 12 Vet. App. at 126.

D.  Extra-schedular Consideration

The above determinations are based on application of 
pertinent provisions of the VA's Schedule for Rating 
Disabilities.  There is no showing that either of the 
disabilities under consideration reflects so exceptional or 
so unusual a disability picture as to warrant the assignment 
of higher evaluations than those assigned herein on an extra-
schedular basis.  See 38 C.F.R. § 3.321.  There is no showing 
that either disability has resulted in marked interference 
with employment (i.e., beyond that contemplated in the 
assigned evaluation) for any period since the grant of 
service connection.  In addition, the record does not show 
that either disability has necessitated several periods of 
hospitalization.  Neither disability has otherwise been 
required to render impractical the application of the regular 
schedular standards.  In the absence of evidence of such 
factors, the Board is not required to remand either of the 
claims to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337 at 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

II.  Service connection for temporomandibular joint syndrome 
and hypertension

The veteran and his representative contend that the veteran 
has hypertension and temporomandibular joint syndrome, that 
were brought about by injuries or disease sustained during 
his military service. 

Background

Service medical records are otherwise negative for 
complaints, diagnoses, and/or treatment for hypertension 
except for statements made at the veteran's February 1997 
separation examination.  Specifically, on the occasion of the 
veteran's February 1997 separation examination, the veteran 
reported that he had "been monitored in the past for high 
blood pressure."  On examination, blood pressure was 145/79.  
In addition, the separation examiner diagnosed the veteran as 
having moderately disabling temporomandibular joint syndrome; 
however, he did not diagnose the veteran with hypertension. 

VA treatment records, dated from August 1996 to June 1999, 
were obtained by the RO.  Additionally, the record shows that 
the veteran underwent a VA joints examination in September 
1997, dental examination in September 1997, disease of the 
ear and audiological examinations in November 1997, 
hypertension examination in September 1998, audiological 
examination in August 1999, disease of the ear examination in 
September 1999, and esophagus and hiatal hernia examination 
in November 1999.

At the September 1997 VA dental examination, 
temporomandibular joint function, right and left lateral 
excursions, protrusive excursion, and deviation to right or 
left on opening or closing, were within normal limits.  
Moreover, there was no clicking, popping, or crepitus in 
joint function.  Additionally, there was no speech or 
mastication interference.  There was also no palpable 
tenderness of the muscles of mastication, extraoral scars, or 
intraoral lesions.  Moreover, radiographs were within normal 
limits.

As to the veteran's claim of service connection for 
hypertension, a diagnosis of hypertension first appears in 
the VA treatment records in April 1999.  The Board notes 
that, while an earlier March 1999 treatment record reported 
that the veteran claimed to have a history of hypertension, 
no diagnosis was given at that time.  

The veteran appeared at a VA hypertension examination in 
September 1998.  At that time, the veteran reported a history 
of hypertension and an elevated blood pressure at the time of 
his separation from military service.  However, he also 
reported that he had never been prescribed antihypertensive 
medication and, as far as he knew, his blood pressure had 
been normal since his release from military service.  On 
examination, blood pressure was 122/70 in the left arm while 
sitting, 124/70 in the right arm while sitting, and 122/68 in 
the right arm while standing.  The examiner opined that the 
veteran's blood pressure was within normal limits.  The 
diagnosis was "[s]tatus post hypertension."

The veteran appeared at a VA neurological examination in 
September 1998.  At that time he complained of jaw and temple 
bilateral pain for the last two years.  The veteran described 
the pain as "pressure-like."  However, the diagnosis was 
idiopathic headaches.

Interestingly, the September 1999 disease of the ear examiner 
reported that the veteran's past medical history was positive 
for hypertension that had resolved.

Analysis

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist in developing the facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. Gober, 
126 F.3d 1464, 1468-69 (Fed. Cir. 1997).  If the claimant 
does not meet this initial burden, the appeal must fail 
because, in the absence of evidence sufficient to make the 
claim well grounded, the Board does not have jurisdiction to 
adjudicate the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 
(1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a).  To be well 
grounded, however, a claim must be accompanied by evidence 
that suggests more than a purely speculative basis for 
granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262-63 (1992).  Evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether the 
claim is well grounded, unless the evidentiary assertion is 
inherently incredible, or the fact asserted is beyond the 
competence of the person making the assertion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
plausible or possible is required.  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  A claimant cannot meet this 
burden merely by presenting lay testimony, because lay 
persons are not competent to offer medical opinions.  
Espiritu, 2 Vet. App. at 495.

The Court has held that competent evidence pertaining to each 
of three elements must be submitted in order to make a claim 
of service connection well grounded.  There must be competent 
(medical) evidence of a current disability; competent (lay or 
medical) evidence of incurrence or aggravation of disease or 
injury in service; and competent (medical) evidence of a 
nexus between the in-service injury or disease and current 
disability.  This third element may also be established by 
the use of statutory presumptions.  38 C.F.R. §§ 3.307, 3.309 
(1999); See Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

A.  Temporomandibular joint syndrome

As noted above, the veteran's Report of Medical Examination 
at service separation, dated in February 1997, shows that he 
was diagnosed as having temporomandibular joint syndrome that 
was characterized as moderately severe.  Although the 
examiner who conducted the September 1997 dental examination 
concluded that the examination was within normal limits and 
thus did not diagnose the veteran as having this disability, 
during the September 1998 VA neurological examination, the 
veteran complained of having jaw and temple like pain of two 
years duration.  In light of the veteran's assertions and the 
medical evidence discussed above, the Board concludes that 
the veteran has submitted a plausible, and hence, well-
grounded claim of entitlement to service connection for 
temporomandibular joint syndrome.

In this regard, the Board observes that this case is 
factually similar to Hampton v. Gober, 10 Vet. App. 481 
(1997) and finds the holding in that case instructive for the 
Board's consideration of this matter.  In Hampton, the Court 
reversed the Board's finding that a claim for a left knee 
disability was not well grounded.  The Court explained that 
because the veteran was diagnosed as having that disability 
at service separation, the diagnosis contained in the 
separation examination report provided evidence of both a 
current left knee condition and a relationship to service.  
In reaching this conclusion, the Board pointed out that, as 
here, the claim for service connection was filed within 
months of the veteran's discharge.

B.  Hypertension

The service medical records do not contain a diagnosis of 
hypertension.  Moreover, none of the records on appeal 
includes a medical nexus opinion that tends to show a 
relationship between the hypertension, first diagnosed in 
April 1999, i.e., more than one year subsequent to the 
veteran's discharge, and the veteran's military service.  
38 C.F.R. §§ 3.307, 3.309.  Therefore, because there is no 
showing of hypertension within one year of service separation 
or a medical nexus between hypertension and his period of 
active duty, this claim is not well grounded.  Caluza, supra.

In reaching its conclusions, the Board recognizes that the 
veteran is competent to describe symptoms he experienced 
during military service and since.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (lay witnesses are 
competent to describe painful experiences and symptoms that 
result therefrom); King v. Brown, 5 Vet. App. 19, 21 (1993); 
Caldwell v. Derwinski, 1 Vet. App. 466 (1991) (the Board is 
obligated to accept as true evidentiary assertions by the 
veteran for the purpose of determining whether a claim is 
well grounded).  However, he is not competent to provide 
either the necessary medical nexus evidence or current 
medical diagnosis evidence.  Id.

Because no competent medical evidence has been presented 
which tends to show either a link between his hypertension 
and military service, his claims is not well grounded.  (The 
principle of reasonable doubt does not apply until after the 
veteran has submitted a well-grounded claim.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).)


ORDER

Subject to the law and regulations governing payment of 
monetary benefits, an initial 40 percent schedular rating for 
low back disability, from April 29, 1997, is granted.

Subject to the law and regulations governing payment of 
monetary benefits, an initial 10 percent schedular rating for 
tinnitus, from April 29, 1997, is granted; however, 
entitlement to an evaluation in excess of 10 percent is 
denied.

As evidence of a well-grounded claim for service connection 
for temporomandibular joint syndrome has been presented, the 
appeal is granted to this extent.

In the absence of evidence of well-grounded claim, service 
connection for hypertension is denied.


REMAND

As the veteran has submitted a well-grounded claim of 
entitlement to service connection for temporomandibular joint 
syndrome, the RO must now consider the claim on the merits.  
Prior to adjudication of the claim on the merits, however, 
the Board finds that additional development is warranted to 
fulfill the duty to assist.  In this regard, the Board notes 
that VA's duty to assist requires that the veteran be 
afforded a VA examination with respect to this disability, 
which should take into account the records of the veteran's 
prior medical history, and that includes an opinion as to the 
etiology of this disability before a decision concerning his 
appeal can be made.  See Pond v. West, 12 Vet. App. 341, 346 
(1999); Moore v. Derwinski, 1 Vet. App. 401, 405 (1991).  
Prior to having the veteran undergo such an examination, the 
RO should obtain and associate with the claims folder any 
pertinent outstanding medical records.

Accordingly, the Board hereby REMANDS the case to the RO for 
the following actions:

1.  After obtaining authorization from 
the veteran, the RO should obtain any 
relevant outstanding VA or private 
treatment records identified by the 
veteran.  The aid of the veteran and his 
representative in securing such records 
should be enlisted, as needed.  However, 
if any such records are not available, or 
the search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file.

2.  After associating with the claims 
file all available records received 
pursuant to the above-requested 
development, the RO should arrange for 
the veteran to undergo an appropriate VA 
examination to determine the current 
nature, etiology, and extent of any 
temporomandibular joint syndrome found to 
be present.  It is imperative that the 
physician who is designated to examine 
the veteran reviews the evidence in his 
claims folder, including a complete copy 
of this REMAND.  All necessary tests and 
clinical studies should be accomplished, 
and all clinical findings must be 
reported in detail.  The examiner is 
requested to review the service medical 
records and all pertinent post-service 
medical records and offer an opinion as 
to whether it is at least as likely as 
not that any disability found to be 
present is related to service.  If the 
examiner is unable to provide the 
requested information with any degree of 
medical certainty, he or she should 
clearly so state.  Otherwise, the 
physician must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record, in a typewritten 
report.

3.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  If any action requested 
is not taken, or is deficient in any 
manner, appropriate corrective action 
should be undertaken.

4.  Upon completion of the above 
development, and after undertaking any 
other development deemed warranted by the 
record, the RO should readjudicate the 
veteran's claim for service connection 
for temporomandibular joint syndrome 
on the basis of all pertinent evidence of 
record, and all pertinent legal 
authority, specifically to include that 
cited to above.  The RO must provide 
adequate reasons and bases for its 
decision, citing to all governing legal 
authority and precedent, and addressing 
all issues and concerns that were noted 
in this REMAND.

5.  If the benefits sought by the veteran 
continue to be denied, he and his 
representative must be furnished a 
Supplemental Statement of the Case and 
given an opportunity to submit written or 
other argument in response before the 
case is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to accomplish additional 
development and adjudication and to ensure that all due 
process requirements are met; it is not the Board's intent to 
imply whether the benefits requested should be granted or 
denied.  The parties need take no action until otherwise 
notified, but they may furnish additional evidence within the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the RO to provide expeditious 
handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	STEVEN D. REISS
	Acting Member, Board of Veterans' Appeals


 



